Beard, Justice
(dissenting).
There are three ways and only three ways by which any bill can become law. (1) By being passed by the vote of a majority of the members elected to each house and the approval of the Governor. (2) By being passed by the Legislature over the Governor’s veto. (3) By being passed by the Legislature and retained by the Governor without action thereon for the length of time prescribed in the constitution. On the other hand, no bill becomes a law which has been returned by the Governor with objections thereto to the house in which it originated, without further action by the Legislature; or when he has filed it in the office of the Secretary of State, with objections thereto, within fifteen days after the adjournment of the Legislature. It is the same identical bill, in the same language and containing the same terms and conditions, which, to become law, must be adopted by each house and be either expressly approved by the Governor, or to which he has waived his right to object by retaining it without action thereon beyond the time fixed by the constitution. It appears clear to my mind that no bill can become law to which the Governor has filed objections, whether those objections are sent to the house in which the bill originated, or are filed with the bill in the office of the Secretary (unless in the former case the bill is reconsidered and passed over the veto), any more than it can become law by the concurrence of one house and the Governor, without the assent or over the objection of the other house. In the present case it is conceded that the part or item of the general appropriation bill under consideration, making an appropriation for the office of State Geologist, is a “distinct item” within the meaning of the constitution, and as such could be vetoed by the Governor without disturbing the other items of appropriation embraced in the bill. And I think it must also be conceded that the Governor has the power to veto a bill appropriating money, or a distinct item of the general appropriation bill, for the reason that in his judgment the amount appropriated is too large, as well as for any other reason. *390We must then look to the action taken by the Governor on this item and determine its effect; and in so doing must consider what he wrote on the bill itself and what he said in his communication to the Secretary of State. In signing the general bill he expressly excepted certain “items or parts of items specially noted herewith as being disapproved,” so that it cannot be said that in so signing the general bill he intended to, or did in fact, approve the excepted items, among which was the one here in question. On the margin opposite this item he wrote “$10,000 of item approved, $5,000 of item disapproved.” There is but one construction, in my opinion, that can be put upon that language, and that is, that it was a disapproval of the item as it was written and passed by the Legislature. In his communication accompanying the bill he says: “I approve so much of this item as appropriates $10,000, and withhold my approval from $5,000, leaving the appropriation $10,000.” That was also clearly a disapproval of the item as written and passed by the Legislature, and a positive objection to the item becoming law in form and substance as it was presented to him and to which both houses had agreed. The reason for the objection and why he would not permit it to become law was that the amount appropriated was, in his judgment, too large — a good and valid objection if standing alone. But how did the statement that it was $5,000 too much lessen or remove the force of the objection .to the item as presented to him ? It is true, he undertook to approve or make an appropriation of $10,000; but such a bill never passed either house. In this instance the amount of the appropriation was the principal question for consideration by the Legislature. The office was created by the constitution and the salary of the officer had been fixed by law, so that the amount to be appropriated for the contingent expenses of the office was the chief matter to be determined and fixed in the item. If any other amount either greater or less than $15,000 was considered at any time during the pendency of the bill in either house it was not agreed to; but $15,000 was the *391amount that received the vote of a majority of the members elected to each house. No other amount ever received such vote, and could not, therefore, become law under the plain provisions of Section 25, Article III, of the constitution, which provides, “No bill shall become a law, except by a vote of a majority of all the members elected to each house,” etc. And in Section 1 of the same article it is written, “The legislative power shall be vested in a Senate and House of Representatives,” etc. These measures the people of the state in their sovereign capacity adopted and declared to be the supreme law of the state, binding upon and to be observed and obeyed by all and by every department of the state government. The constitution is a limitation upon the powers of the Legislature; but the authority therein given to the Governor to veto an act of the Legislature is a grant of power. It is negative, not affirmative, destructive, not creative. He can by virtue of the power so granted prevent an act of the Legislature becoming law except by the vote of an increased majority of each house; but he cannot alter the language or terms of an act and make that law to which the Legislature has not given its assent. He cannot make that conditional which the Legislature has declared shall be unconditional, or the converse. Fither would be legislation by the Governor without the consent of the Legislature. Let us suppose that the general appropriation bill embracing the item in question had been passed and presented to the Governor more than three days (Sundays excepted) before its adjournment and he had returned a copy of this item to the house in which it originated with exactly the same indorse-ments thereon and the same objection contained in his communication transmitting it to the Secretary of State. Would it have become the law appropriating $10,000 or $15,000, or at all, without further action by the Legislature? I think not. The effect of the objection is the same in each case, and I am unable to discover any provision of the constitution to the contrary. As I understand it, a veto is an objection by the Governor to a bill as written and passed by thé Legis*392lature becoming law, whatever his objection or the reasons therefor may be. As above stated, it is the bill as written and presented to him that is or is not to become law, and no other. If it is permissible for him to change the amount of an appropriation, why may he not by the same authority change the objects, terms or conditions of the bill and make it a valid enactment without further action by the Legislature? The provisions of Section 9, Article IV, of the constitution were evidently intended to and do give to the Governor exactly the same right, neither greater nor less, to object to any “distinct item” of the general appropriation bill that is granted to him by Section 8 of the same article with respect to a separate bill; and that is to approve it in its entirety or to object to it. The objection may go only to some condition or term contained in the bill which causes him to withhold his approval of it in its entirety; but whatever the objection may be, if made, it prevents the bill from becoming law until passed over the objection, or it is changed to conform to the wishes of the Governor by the Legislature — the only body empowered by the constitution to make or change the statute law. To construe the constitution as granting to the Governor the power to reduce the amount of an appropriation made by the Legislature and make it valid for the reduced amount, is to limit the powers of the Legislature to determining the purposes for which public funds shall be appropriated and fixing the maximum amount of such appropriations, leaving the amount to be fixed by the Governor, and thus substituting his judgment for that of the Legislature. In the present case the Governor objected to the appropriation as made by the Legislature because in his judgment it was too large. That, in my opinion, was an objection to the item as it was written becoming law, and constituted a veto of the item; and the attempt of the Governor to make an appropriation for a different amount without the consent of the Legislature was beyond his constitutional authority and void. With all due respect for the opinion of my associates, I am constrained to differ from them, and believe the writ should be denied.